Exhibit 10.2

AMENDED & RESTATED REVOLVING NOTE

NOTE DATE: ____________

$4,000,000
LOAN NO. ______________




FOR VALUE RECEIVED, M-tron Industries, Inc., a Delaware corporation, and Piezo
Technology, Inc., a Florida corporation (collectively, the “Borrowers”), jointly
and severally promise to pay to the order of First National Bank of Omaha, a
national banking association (the “Bank”), at its principal office or such other
address as Bank or holder may designate from time to time, the principal sum of
$4,000,000, or the amount shown on Bank’s records to be outstanding, plus
interest.  The annual interest rate for this note is computed on actual 360
basis; that is, by applying the ratio of the annual interest rate over a year of
360 days multiplied by the outstanding principal amount, multiplied by the
actual number of days the principal balance is outstanding.  Absent manifest
error, Bank’s records shall be conclusive evidence of the principal and accrued
interest owing hereunder.

This Amended & Restated Revolving Note (this “Revolving Note”) is executed
pursuant to that certain Amended & Restated Loan Agreement, of even date
herewith, between Borrowers and Bank (the “Loan Agreement”).  All capitalized
terms not otherwise defined in this Revolving Note shall have the meanings
provided in the Loan Agreement.

Interest Accrual.  The interest rate on this Revolving Note is subject to change
from time to time based on changes in the LIBOR Rate (as hereinafter defined),
adjusted and determined, without notice to Borrowers, as of the date of this
Revolving Note and on the first (1st) day of each calendar month hereafter
(“Interest Rate Change Date”).  The “LIBOR Rate” shall mean the London Interbank
Offered Rate of Interest for an interest period of one (1) month, on the day
that is two London Business Days preceding each Interest Rate Change Date (the
“Reset Date”).  “London Business Day” shall mean any day on which commercial
banks in London, England are open for general business (the “Index”).  The Index
is currently 0.273% per annum.  The interest rate to be applied to the unpaid
principal balance under this Revolving Note prior to the Revolving Loan
Termination Date will be at a rate of 4.75% percentage points plus the Index
resulting in an initial rate of interest of 5.023%.  After the Revolving Loan
Termination Date, the interest rate to be applied to the unpaid principal
balance of this Revolving Note will be at a rate of 6.00% percentage points plus
4.75% percentage points plus the Index.

The Index is not necessarily the lowest rate charged by Bank on its loans.  If
the Index becomes unavailable during the term of the Revolving Loan, Bank may
designate a substitute index after notifying Borrowers.  Bank will tell
Borrowers the current Index rate upon Borrowers’ request.  The interest rate
change will not occur more often than each month on the first (1st) day of each
month. Borrowers understand that Bank may make loans based on other rates as
well.

Repayment Terms.  Until the Revolving Loan Termination Date, interest only shall
be payable on the first (1st) day of the month immediately following the date of
this Revolving Note and each and every month thereafter until the Revolving Loan
Termination Date.  On the Revolving Loan Termination Date, all principal and
accrued interest are due and payable.





Page 1

Prepayment.  This Revolving Note may be prepaid in whole or in part without
premium or penalty but with interest accrued on the amount prepaid to the date
of payment.

Additional Terms and Conditions.  The Loan Agreement, and any amendments or
substitutions, contains additional terms and conditions, including default and
acceleration provisions, which are incorporated into this Revolving Note by
reference.  Borrowers agree to pay all costs of collection, including reasonable
attorneys’ fees and legal expenses incurred by Bank, if this Revolving Note is
not paid as provided above.  This Revolving Note shall be governed by the
substantive laws of the State of Nebraska.

Waiver of Presentment and Notice of Dishonor.  Borrowers jointly and severally
and any other person who signs, guarantees or endorses this Revolving Note, to
the extent allowed by law, hereby waive presentment, demand for payment, notice
of dishonor, protest and any notice relating to the acceleration of the maturity
of this Revolving Note.

Restated Note.  This Revolving Note is a restated version of the revolving note
issued by Borrowers in favor of Bank pursuant to the Loan Agreement, and is
given in exchange thereof and shall not constitute a cancellation of the
principal amount (or unpaid accrued interest) of the Revolving Loan evidenced
thereby.

[The Remainder of This Page Intentionally Left Blank and Signature Page Follows]





Page 2




M-TRON INDUSTRIES, INC., a Delaware corporation, Borrower







By:_________________________

      Greg Anderson, President







PIEZO TECHNOLOGY, INC., a Florida corporation, Borrower







By:________________________

      Greg Anderson, President







STATE OF ______________

 )

 ) ss.

COUNTY OF ____________

 )




On this       day of ____________, 2009, before me, the undersigned, a Notary
Public, personally appeared Greg Anderson, on behalf of said entity as President
of M-tron Industries, Inc., a Delaware corporation, Borrower, who executed the
foregoing instrument, and acknowledged that he executed the same as his
voluntary act and deed, as well as that of the corporation.




___________________________

Notary Public




STATE OF ______________

 )

 ) ss.

COUNTY OF ____________

 )




On this       day of ____________, 2009, before me, the undersigned, a Notary
Public, personally appeared Greg Anderson, on behalf of said entity as President
of Piezo Technology, Inc., a Florida corporation, Borrower, who executed the
foregoing instrument, and acknowledged that he executed the same as his
voluntary act and deed, as well as that of the corporation.




___________________________

Notary Public








Page 3


